EXHIBIT 10(p)(iii)

     
(HARRIS LOGO) [g14665g1466505.gif]
  HARRIS CORPORATION
 
   
HOWARD L. LANCE
  1025 West NASA Boulevard
Chairman, President and
  Melbourne, FL USA 32919
Chief Executive Officer
  phone 1-321-724-3900
 
   
 
  www.harris.com

July 30, 2008
Timothy Thorsteinson
59 Farnham Avenue West
Toronto, Ontario M4V1 H6
Canada
Subject: Second Addendum to January 23, 2007 Letter of Agreement
Dear Tim:
This will confirm our recent discussions, whereby we agreed that the terms of
your January 23, 2007 Letter of Agreement and the December 5, 2007 addendum to
that Letter of Agreement will be extended to June 30, 2009, except for the
changes set forth below.

  •   Positon: You will remain employed by Harris Canada Systems Inc. You will
be president of Harris Corporation’s Broadcast Communications Business Unit,
reporting directly to me.     •   Base Salary and Annual Incentive Plan (AIP):
Your base salary will be CAD 552,200 and your AIP target will be CAD 399,000.
Future increases to your base salary and AIP target will be subject to review by
Harris’ Management Development and Compensation Committee.     •   Benefits:
This will confirm that, due to your U.S. citizenship and job duties, you, your
wife and your children will be eligible for medical and dental benefits while
you are in the U.S. Coverage will be pursuant to the terms of Harris’ medical
and dental plans, but you will not be required to make any payments or have any
deductions taken from your pay for this coverage. With this limitation, you
expressly disclaim entitlement to all other Harris Corporation U.S. benefits.  
  •   Compliance with Section 409A: If, at the time of your separation from
service within the meaning of Section 409A, you are a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i), and if any payment or benefit to
which you become entitled under this Second Addendum to the January 23, 2007
Letter of Agreement is considered deferred compensation subject to interest,
penalties and additional tax imposed pursuant to Section 409A(a) of the Code as
a result of the application of Section 409A(a)(2)(B)(i), then no such payment
shall be payable or benefit shall be provided prior to the date that is the
earlier of (i) six months and one day after your separation from service, and
(ii) your death, and the initial payment or provision of benefit shall include a
catch-up amount covering amounts that would otherwise have been paid or provided
but for the application of this subparagraph.

assuredcommunications

 



--------------------------------------------------------------------------------



 



Tim, I look forward to continuing our working relationship as we grow the
company. If you have any questions, please contact me or Jeff Shuman.
Sincerely,
/s/ Howard L. Lance        
Howard L. Lance
Accepted:

     
/s/ Timothy Thorsteinson
 
Timothy Thorsteinson (Signature)
   
 
   
8/1/08
Date
   

 